United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Margate, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0038
Issued: March 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 6, 2014 appellant, through counsel, filed a timely appeal from a July 7, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than one percent permanent impairment of the
left upper extremity for which he received a schedule award.
On appeal counsel asserts that the referee physician’s report is vague, speculative, and
incomplete, that OWCP erred in its factual basis for finding a conflict, and that the referee was
improperly selected under the Physicians Directory System (PDS).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 11, 2005 appellant, then a 48-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that employment duties caused a pinched nerve in his left upper
extremity. He had stopped work on May 6, 2005.
A May 5, 2005 electrodiagnostic study showed evidence of ulnar neuropathy at the left
elbow (cubital tunnel syndrome), but no evidence of left hand carpal tunnel syndrome. The
claim was accepted for lesion of ulnar nerve, left. A report of February 21, 2006
electrodiagnostic testing showed bilateral ulnar nerve neuropathies at the elbow, very significant
on the left, and mild compromise of the left ulnar nerve at the wrist, bilateral median nerve
neuropathies at the wrist, bilateral symmetric and significant radial nerve neuropathy, and mild
right upper brachial plexus post-ganglionic sensory component compromise. Appellant returned
to part-time work in October 2006, following back surgery.2 On September 25, 2007
Dr. Scott M. Fried, a Board-certified osteopath specializing in orthopedic surgery, performed a
transposition of the ulnar nerve of the left arm.
In December 2007, appellant was referred to Dr. Zohar Stark, a Board-certified
orthopedic surgeon, for a second opinion. In reports dated January 10, 2008, Dr. Stark reviewed
appellant’s medical and surgical history. He found no findings or pathology relating to the ulnar
nerve on physical examination, including no weakness or sensory deficit. Dr. Stark advised that
appellant could return to work without restriction.3
On November 17, 2008 appellant requested a schedule award and submitted an August 5,
2008 report from Dr. Steven M. Allon, an orthopedic surgeon. Dr. Allon advised that, in
accordance with the fifth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (hereinafter A.M.A., Guides),4 appellant had 48 percent impairment of
the left arm.
In a March 18, 2009 report, Dr. Henry J. Magliato, a Board-certified orthopedist and
OWCP medical adviser, disagreed with Dr. Allon’s finding that appellant had 48 percent left arm
impairment due to the accepted condition.
On April 4, 2009 Dr. Andrew A. Merola, also a Board-certified orthopedist and OWCP
medical adviser, noted that there were significant discrepancies between the opinions of
Dr. Stark and Dr. Allon, as Dr. Stark found that appellant’s condition had resolved while
Dr. Allon found that it resulted in permanent impairment. He recommended an impartial
evaluation. Dr. Fried continued to treat appellant through 2008.

2

Appellant has a claim for a back condition that OWCP has adjudicated under a separate claim. It is not before
the Board on the present appeal.
3

On March 4, 2008 OWCP terminated appellant’s wage loss and medical benefits. Appellant returned to regular
duty in March 2008. On August 18, 2008 an OWCP hearing representative affirmed the March 4, 2008 decision. In
a May 29, 2009 decision, OWCP denied modification of the termination of compensation benefits.
4

A.M.A., Guides (5th ed. 2001).

2

OWCP determined that a conflict in medical evidence had been created between
Dr. Stark and Dr. Allon regarding whether appellant had any impairment of the left upper
extremity due to the accepted condition, and in June 2009 referred him to Dr. Frederick G.
Dalzell, a Board-certified orthopedic surgeon, for an impartial evaluation. In a July 22, 2009
report, Dr. Dalzell noted appellant’s medical, surgical, and work history and his complaint of
weakness and hypersensitivity at the surgical site of his left upper extremity. He reviewed the
medical record including 2005 and 2006 electrodiagnostic studies and upper extremity x-ray
studies. Left upper extremity physical examination demonstrated intact sensation and 16 percent
deficit in lateral pinch on grip testing. Dr. Dalzell concluded that appellant had 10 percent left
upper extremity impairment.
In a September 28, 2009 report, Dr. Merola, an OWCP medical adviser, reviewed
Dr. Dalzell’s report. He indicated that Dr. Dalzell did not provide any calculations upon which
to make appropriate impairment recommendations and did not utilize the A.M.A., Guides.
Dr. Merola asked that a supplemental report be obtained. Dr. Dalzell did not respond to
OWCP’s request.
In February 2010 OWCP referred appellant to Dr. Jonathan Fox, a Board-certified
orthopedic surgeon, for an impartial medical evaluation. In a February 23, 2010 report, Dr. Fox
noted his review of the record. Examination of the left arm showed no neurologic deficits.
Tinel’s sign was negative, pin sensation, grip strength, and range of motion were no normal.
There were no signs of muscle atrophy, and muscle strength versus resistance was normal.
Dr. Fox indicated that maximum medical improvement had been reached, the examination was
normal, and appellant had no left arm impairment. On June 7, 2010 Dr. Magliato, an OWCP
medical adviser, reported that, based on Dr. Fox’s opinion, had zero percent left upper extremity
impairment.
By decision dated June 22, 2010, OWCP denied appellant’s claim for a left arm schedule
award based on the opinion of Dr. Fox. A hearing was held on October 13, 2010. In a
December 23, 2009 report, Dr. Allon updated his August 5, 2008 report to conform with the
sixth edition of the A.M.A., Guides.5 He did not re-examine appellant. Dr. Allon stated that
maximum medical improvement was reached on August 5, 2008. He advised that, in accordance
with Table 15-23 of the sixth edition of the A.M.A., Guides, appellant had four percent
impairment due to entrapment neuropathy of the left ulnar nerve at the elbow and two percent
impairment for entrapment neuropathy of the left median nerve at the wrist, for a total left upper
extremity impairment of six percent.6
On January 12, 2011 the hearing representative remanded the case to OWCP to obtain a
supplemental report from Dr. Fox providing a clear explanation as to how he used the A.M.A.,
Guides. On February 1, 2011 OWCP asked Dr. Fox to submit a supplemental report. On

5

Id. at (6th ed. 2008).

6

Regarding elbow neuropathy, Dr. Allon found modifiers of one for test findings, three for history and two for
physical examination; for wrist neuropathy he found modifiers of two for test findings, zero for history and three for
physical examination.

3

February 23, 2011 Dr. Fox advised OWCP that he did not have the sixth edition of the A.M.A.,
Guides and recommended referral to a hand surgeon.
On March 21, 2011 OWCP referred appellant to Dr. George P. Glenn, a Board-certified
orthopedic surgeon, for an impartial evaluation. In a May 12, 2011 report, Dr. Glenn reviewed
appellant’s history and described physical examination findings. Range of motion of the
shoulders, elbows, wrists, and fingers was normal with complaints of soreness of the thumb on
the left, no swelling, redness, or heat, and soreness to firm palpation through the ulnar groove on
the left. Muscle tone was excellent, and upper and forearm circumferences were equal, with no
atrophy. Grip and key pinch were normal, and reflexes were brisk. Sensory was well preserved
except for a complaint of a stocking-type distribution on the left. Two-point discrimination,
vibratory, and position sense were preserved. Phalen’s and reverse Phalen’s produced
complaints of shoulder discomfort on the left. Tinel’s sign was negative bilaterally. Dr. Glenn
diagnosed ulnar nerve compression syndrome, left (cubital tunnel syndrome), status post
transposition of the ulnar nerve with complete recovery, and no residual symptoms or signs. He
recommended a left elbow x-ray. In a May 4, 2011 work capacity evaluation, Dr. Glenn
indicated that appellant could perform his usual job with no restrictions. A July 1, 2011 bilateral
elbow x-ray demonstrated surgical changes on the left.
In an August 24, 2011 decision, OWCP found that appellant had no left arm impairment
based on Dr. Glenn’s opinion. On November 21, 2011 the hearing representative remanded the
case for an OWCP medical adviser to review Dr. Glenn’s report.
In a January 2, 2012 report, Dr. Merola, an OWCP medical adviser, reviewed Dr. Glenn’s
report and found that appellant had no left arm impairment. On January 17, 2012 OWCP again
found that appellant had no left arm impairment and denied his schedule award claim. On
June 24, 2012 the hearing representative remanded the case for OWCP to obtain a supplemental
report from Dr. Glenn that provided elbow range of motion findings in degrees and discussed
electrodiagnostic test results in accordance with the A.M.A., Guides.
In an August 23, 2012 report, Dr. Glenn stated that he had asked appellant to return to his
office so that he could specifically remeasure elbow range of motion.7 He explained that section
15.4f of the A.M.A., Guides should be used to evaluate entrapment neuropathy. Dr. Glenn
indicated that appellant had a functional history modifier of zero, as there was no demonstrable
interference with function but noted that, in the interest of fairness as a consequence of
appellant’s subjective complaints, one could accept a functional history modifier of one. He
further found that, although appellant did not fulfill all the criteria listed, Dr. Glenn could assign
a grade modifier of one for physical examination. Finally, Dr. Glenn indicated that May 5, 2005
electrodiagnostic studies would equate a grade modifier of one. He applied the net adjustment
formula and concluded that appellant had one percent left arm impairment.
In September 2012 appellant moved from New Jersey to Maine. On October 8, 2012
Dr. Merola concurred that appellant had one percent left arm impairment. On October 23, 2012
appellant was granted a schedule award for one percent impairment of the left arm. The award
7

Although not specifically stated by Dr. Glenn, a reading of his report indicates that appellant did not return for
further evaluation.

4

ran from August 23 to September 13, 2012. Counsel requested a hearing, which was held on
February 5, 2013. In a March 14, 2013 decision, the hearing representative found that
Dr. Glenn’s report was incomplete because appellant did not return to his office for further
measurement. The case was remanded to OWCP to obtain a new impartial evaluation, to include
elbow range of motion measurements, to be followed by a de novo decision.
Upon remand, OWCP prepared a new statement of accepted facts and set of questions.
On May 15, 2013 it referred appellant to Dr. David N. Markellos, a Board-certified orthopedic
surgeon. With regard to Dr. Markellos’ selection, the record contains an April 29, 2013 iFECS
Report: ME023 Appointment Schedule Notification referring appellant to Dr. Markellos for an
impartial evaluation. The record additionally contains a bypass history and a number of screen
shots, including that no appropriate specialists were found within a 25, 50, 75, 100, 125, 150, and
175 mile radius.8
In a May 29, 2013 report, Dr. Markellos noted his review of an extensive medical record,
a statement of accepted facts, a set of questions, a position description, appellant’s description of
his employment and medical history, and his complaint that his left elbow was a more sore than
usual due to the five-hour drive to the examination. Left arm examination demonstrated no
visible asymmetry or atrophy of the paraspinous, periscapular, shoulder girdle, deltoid, either
arm or forearm, when compared to the right side. Circumferential measurements of the forearm
and arm were equal bilaterally, indicating no measurable disuse atrophy. Appellant had full
unrestricted and painless range of motion of the neck and both shoulders and equal range of
motion of both elbows, from full extension to 140 degrees of flexion; full and equal 90 degrees
of supination; and 80 degrees of pronation. A well-healed medial elbow scar was slightly tender
to palpation. Tinel’s sign was negative along the course of the expected position of the
transposed ulnar nerve. There was no visible or measurable atrophy of the forearm and no
visible atrophy with intrinsics of the hands. Strength was equal and +5/+5 of the upper arm,
forearm, and intrinsics bilaterally. Froman’s test for ulnar intrinsic weakness was negative with
no hypothenar atrophy. Appellant reported subjective decreased sensation of the fifth finger
only. Two-point discrimination was four millimeters in both the ulnar and median side of the
hand, indicating no residual sensory deficit. Grip strength on the right was a consistent 56 to 57
kilograms but, because it varied from 10 to 38 kilograms on the left, this inconsistent and varied
reading was not ratable. X-rays that day revealed two medial epicondylar anchors in place and
no early osteoarthritis, soft tissue calcifications, or other abnormality. Dr. Markellos diagnosed
history of left ulnar nerve entrapment neuropathy, status post ulnar nerve decompression and
anterior submuscular transposition, with excellent clinical result and no objective evidence of
residual neuropathy, weakness, or limited mobility. He indicated that, under the sixth edition of
the A.M.A., Guides, for a diagnosis of entrapment neuropathy of the left upper extremity, section
15.4f was applicable, which indicated that grade modifiers should be determined for the purposes
of calculating impairment. Dr. Markellos advised that appellant’s clinical history was consistent
with mild, intermittent symptoms with tingling and no objective restriction from current
activities of daily living. His physical examination revealed full unrestricted range of motion of
the elbow, a well-healed surgical incision, two-point discrimination in the normal range, and no
8

The bypass history documents that 17 physicians were bypassed before Dr. Markellos’ name was reached. The
reasons given included telephone out of service, did not accept OWCP patients, and did not treat hands.

5

objective clinical atrophy. Grip testing was variable, inconsistent, and therefore unratable.
Dr. Markellos advised that at some point, to truly define objective impairment, appellant could
be referred for electrodiagnostic studies but that, at present, his clinical findings were normal
with no objective motor or sensory deficit, and with full left elbow range of motion. He
concluded that appellant had a class 0 rating for nerve entrapment, for zero percent left upper
extremity permanent impairment and that maximum medical improvement was attained by the
time of Dr. Allon’s August 2008 assessment, approximately one year following surgery.
On September 5, 2013 Dr. Hormozan Aprin, a Board-certified orthopedic surgeon and an
OWCP medical adviser, reviewed the record, including Dr. Markellos’ report. He indicated that
the referee physician correctly applied the A.M.A., Guides, as defined in section 15.4f.
Dr. Aprin concluded that the most probable date appellant reached maximum medical
improvement was when appellant was last evaluated by Dr. Fried.
In an October 28, 2013 decision, OWCP denied appellant’s claim for an additional
schedule award, finding that the weight of the medical evidence rested with Dr. Markellos, as
appropriately reviewed by the OWCP medical adviser. Counsel requested a hearing that was
held on April 14, 2014. He asserted that there was no actual conflict because Dr. Stark was not
asked about impairment in his second opinion examination and therefore could not create a
conflict. Moreover, counsel asserted that Dr. Markellos was improperly selected as an impartial
examiner.
Subsequent to the hearing, appellant submitted an April 18, 2014 report from Dr. David
Weiss, an osteopath and associate of Dr. Allon. Dr. Weiss noted his review of Dr. Allon’s
reports dated August 5, 2008 and December 23, 2009, the May 29, 2013 report from
Dr. Markellos, and the September 5, 2013 report from Dr. Aprin. He disagreed with
Dr. Markellos’ impairment analysis, asserting that, based on appellant’s August 2008
examination findings, he had four percent left arm impairment due to left ulnar nerve entrapment
at the elbow and two percent impairment for entrapment of the median nerve, for a total six
percent left arm impairment.
By decision dated July 7, 2014, the hearing representative found that the weight of the
medical evidence rested with the opinion of Dr. Markellos and affirmed the October 28, 2013
decision.
LEGAL PRECEDENT
The schedule award provision of FECA9 and its implementing federal regulations10 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted

9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

6

the A.M.A., Guides as the uniform standard applicable to all claimants.11 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.12
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).13 Section 15.4f provides the framework for evaluating entrapment
neuropathy.14 Impairment due to carpal tunnel and cubital tunnel syndrome is evaluated under
the scheme found in Table 15-23 (Entrapment/Compression Neuropathy Impairment) and
accompanying relevant text.15 In Table 15-23, grade modifiers levels (ranging from 0 to 4) are
described for the categories test findings, history, and physical findings. The grade modifier
levels are averaged to arrive at the appropriate overall grade modifier level and to identify a
default rating value. The default rating value may be modified up or down by one percent based
on functional scale, an assessment of impact on daily living activities.16 The A.M.A., Guides
specifically indicate that, if multiple simultaneous neuropathies occur in the same limb, both
impairments may be rated and the nerve qualifying for the larger impairment is given the full
impairment while the nerve qualifying for the smaller impairment is rated at 50 percent.17 The
A.M.A., Guides further indicate that Table 15-23 is to be used for rating focal nerve
compromise,18 and Appendix 15-B provides further guidance regarding electrodiagnostic
evaluation of entrapment syndromes.19
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.20 The implementing regulation
states that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.21 When there exist opposing medical reports of virtually equal weight
11

Id. at § 10.404(a).

12

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
13

A.M.A., Guides, supra note 4 at 3, section 1.3, “ICF: A Contemporary Model of Disablement.”

14

Id. at 432-50.

15

Id. at 449.

16

Id. at 448-50.

17

Id. at 448.

18

Id.

19

Id. at 487-90.

20

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

21

20 C.F.R. § 10.321.

7

and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.22
OWCP procedures further provide that, while an OWCP medical adviser may review the
opinion of a referee specialist in a schedule award case, the resolution of the conflict is the
specialist’s responsibility and not that of the medical adviser. The medical adviser should not
resolve the conflict of medical opinion or attempt to clarify or expand the opinion of the medical
referee. If clarification is necessary, a supplemental report should be obtained from the referee
specialist.23
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.24
The medical management application (MMA), which replaced the PDS, allows users to
access a database of Board-certified specialist physician, and is used by OWCP to schedule
referee examinations. The application contains an automatic, and strict rotational scheduling
feature to provide for consistent rotation among physicians and to record the information needed
to document the selection of the physician.25
The claims examiner is not able to determine which physician serves as the impartial
medical specialist. A medical scheduler inputs the claim number into the application, from
which the claimant’s home zip code is loaded. The scheduler chooses the type of examination to
be performed (second opinion or impartial referee) and the applicable medical specialty. The
next physician in the roster appears on the screen and remains until an appointment is scheduled
or the physician is bypassed. If the physician agrees to the appointment, the date and time are
entered into the application. Upon entry of the appointment information, the application prompts
the medical scheduler to prepare an ME023 appointment notification report for imaging into the
case file. Once an appointment with a medical referee is scheduled, the claimant and any
authorized representative are to be notified.26

22

V.G., 59 ECAB 635 (2008).

23

See Federal (FECA) Procedure Manual, Part 2, supra note 12 at Chapter 2.808.6(g)(1,2) (February 2013).

24

Raymond J. Brown, 52 ECAB 192 (2001).

25

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.5
(May 2013); see also R.C., Docket No. 12-468 (issued October 25, 2012).
26

B.N., Docket No. 12-1394 (issued August 5, 2013).

8

If an appointment cannot be scheduled in a timely manner or cannot be scheduled for
some other reason such as a conflict or the physician is of the wrong specialty, the scheduler will
update the application with an appropriate bypass code. Upon the entering of a bypass code, the
MMA will select the next physician in the rotation.27
ANALYSIS
OWCP accepted appellant’s claim for lesion of the left ulnar nerve. In December 2007, it
referred him to Dr. Stark for a second opinion evaluation, and on January 10, 2008 Dr. Stark
found no pathology relating to the ulnar nerve of physical examination, including no weakness or
sensory deficit. Dr. Stark advised that appellant could return to work without restriction.
Appellant filed a schedule award claim on November 17, 2008 and submitted an August 5, 2008
report from Dr. Allon who found 48 percent permanent left arm impairment. OWCP found that
a medical conflict was created between Dr. Stark and Dr. Allon regarding appellant’s impairment
and condition and first referred him to Dr. Dalzell, and then to Dr. Fox for an impartial
evaluation. Following denial of the schedule award claim on June 22, 2010 based upon the
medical opinion of Dr. Fox, appellant submitted a December 23, 2009 report from Dr. Allon who
updated his August 2008 report now finding that appellant had six percent left arm impairment
due to ulnar nerve entrapment at the elbow and wrist pursuant to the sixth edition of the A.M.A.,
Guides.
On January 12, 2011 the hearing representative remanded the case for a supplemental
report from Dr. Fox, who recommended referral to a hand surgeon as he did not have a sixth
edition of the A.M.A., Guides. OWCP then referred appellant to Dr. Glenn for an impartial
evaluation. Dr. Glenn found no impairment. OWCP again denied appellant’s schedule award
claim on August 24, 2011. On November 21, 2011 it remanded the case for review by an OWCP
medical adviser, who concluded that appellant had no left arm impairment, and on January 17,
2012, OWCP again denied the schedule award claim.
On June 24, 2012 the hearing representative remanded the case for OWCP to obtain a
supplemental report from Dr. Glenn. In an August 23, 2012 report, he advised that appellant had
a one percent left arm impairment. On October 23, 2012 appellant was granted a schedule award
for one percent impairment of the left upper extremity.
On March 14, 2013 the hearing representative directed a new impartial evaluation
regarding appellant’s left arm impairment that was to include elbow range of motion
measurements. OWCP then referred appellant to Dr. Markellos who provided a comprehensive
report dated May 29, 2013 in which he found that appellant had no left arm impairment. On
October 28, 2013 it denied an additional schedule award based on the opinion of Dr. Markellos.
Appellant requested a hearing and submitted an April 18, 2014 report from Dr. Weiss
who maintained that that the physical examination findings from Dr. Allon in 2008 and his
analysis in 2009 established that appellant had six percent impairment of the left upper
extremity. On July 7, 2014 the hearing representative affirmed the October 28, 2013 decision.
27

Supra note 25.

9

Counsel has asserted that Dr. Markellos was improperly selected as an impartial
specialist. OWCP uses the MMA, as described above. This application replaced the PDS and
allows users to access a database of Board-certified specialist physicians and is used to schedule
examinations. The application contains an automatic and strict rotational scheduling feature to
provide for consistent rotation among physicians and to record the information needed to
document the selection of the physician.28
In the present case, the record contains an OWCP ME023 report documenting
Dr. Markellos’ selection under the MMA. Additionally, as required, the record contains a bypass
history report certifying that the MMA was used to schedule appellant’s appointment with
Dr. Markellos.
This report provides explanations for each physician bypassed until
Dr. Markellos was reached.29 This evidence, within the MMA system, indicates that all
physicians were appropriately bypassed until Dr. Markellos was selected. The Board finds that
OWCP provided sufficient documentation to establish that it properly utilized its MMA system
in selecting Dr. Markellos as the impartial medical examiner. By doing so, OWCP has met its
affirmative obligation to establish that it properly followed its selection procedures.30 Thus,
counsel’s argument is without merit.
In his May 29, 2013 report, Dr. Markellos noted his review of the factual and medical
record, and appellant’s description of his employment and medical history and physical
complaints. He fully described examination findings and diagnosed history of left ulnar nerve
entrapment neuropathy, status post ulnar nerve decompression and anterior submuscular
transposition, with excellent clinical result and no objective evidence of residual neuropathy,
weakness, or limited mobility. Dr. Markellos indicated that, in accordance with section 15.4 of
the A.M.A., Guides, for a diagnosis of entrapment neuropathy of the left arm, appellant’s clinical
history was consistent with mild, intermittent symptoms with tingling and no objective
restriction from current activities of daily living. He noted that appellant’s examination revealed
full unrestricted range of motion of the elbow, a well-healed surgical incision, two-point
discrimination in the normal range, and no objective clinical atrophy. Grip testing was variable,
inconsistent, and therefore unratable. Dr. Markellos advised that appellant’s clinical findings
were normal with no objective motor or sensory deficit, and with full left elbow range of motion.
He concluded that appellant had a class 0 rating for nerve entrapment, for zero percent left upper
extremity impairment, and indicated that maximum medical improvement was attained
approximately one year following surgery.
On September 5, 2013 Dr. Aprin, the OWCP medical adviser, reviewed the record,
including Dr. Markellos’ report. He determined that Dr. Markellos correctly applied the A.M.A.,
Guides as defined in section 15.4f and that appellant reached maximum medical improvement on
July 17, 2008.

28

Supra note 25; see also L.H., Docket No. 14-1060 (issued October 1, 2014).

29

Supra note 8.

30

See A.M., Docket No. 14-1275 (issued January 12, 2015).

10

The Board has carefully reviewed the opinion of Dr. Markellos and finds that it has
reliability, probative value, and convincing quality with respect to its conclusions regarding the
relevant issue in the present case.31 Dr. Markellos’ opinion is based on a proper factual and
medical history, which he thoroughly reviewed. He accurately summarized the relevant medical
evidence and provided medical rationale that appellant had a class 0 rating for ulnar nerve
entrapment, for a zero left upper extremity impairment. This finding is in accordance with
section 15.4f of the A.M.A., Guides.32 When a case is referred to an impartial medical specialist
for the purpose of resolving a conflict in medical opinion, the opinion of such specialist, if
sufficiently well rationalized and based on a proper background, must be given special weight.33
Dr. Markellos’ opinion is consequently entitled to special weight as the impairment medical
examiner.34 Appellant therefore did not meet his burden of proof to establish that he has
impairment of the left upper extremity greater than the one percent previously awarded.
On appeal counsel asserts that the referee physician’s report is vague, speculative, and
incomplete, that the Office erred in its factual basis for finding a conflict, and that the referee
was improperly selected under the PDS. The Board has previously found herein that the
independent medical report of Dr. Markellos was well reasoned and entitled to the special weight
as an independent medical examination. As has also been noted above, the findings of Dr. Stark
who performed a second opinion in which he found no physical abnormalities relating to
appellant’s ulnar nerve were sufficient to create a conflict with the attending physician,
Dr. Allon, who found ulnar nerve impairment and a resulting 48 percent permanent impairment
rating. Finally, the Board has previously found herein that OWCP properly selected the
independent medical examiner, Dr. Markellos, under the PDS system.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish a left upper extremity impairment greater
than one percent impairment for which he has received a schedule award.

31

See C.M., Docket No. 13-2107 (issued April 21, 2014).

32

Id.

33

Supra note 22.

34

Id.

11

ORDER
IT IS HEREBY ORDERED THAT the July 7, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.35
Issued: March 10, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

35

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member
of the Board effective November 16, 2015.

12

